DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 18, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 904 in fig. 9 and 1440, 1450, 1460 in fig. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 3, “MR frequency each uncorrected” should read “MR frequency for each uncorrected”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 20 recite the limitation “ignoring the measured temperature at the masked first pixel” which is considered indefinite. It is unclear to the examiner what the term “ignoring” means in the context of the claim. It is unclear which other step of the method this relates to and in which step the ignoring comes into play.
Claims 1, 2, 5, 7, 16, 17 and 20 recite the limitation “subsequent cross-sectional slices” which is considered indefinite. It is unclear to the examiner whether the subsequent cross-sectional slices are of the same region as the first cross-sectional slice or of a new region.
Claims 1 and 20 recite the limitation “subsequent cross-sectional slices” which is considered indefinite. It is unclear to the examiner how the computer can analyze subsequent slices when the computer only receives a first cross-sectional slice not subsequent. 
Claim 4 recites the limitation “cooling the spatial location” which is considered indefinite. It is unclear to the examiner whether the cooling is a byproduct of turning off the power to the ultrasound element or an additional process. 
Claim 5 recites the limitation “the measured temperature at the first pixel in one of the subsequent cross-sectional slices” which is considered indefinite. The applicant does not previously recite that the temperature of the first pixel is measured in subsequent cross-sectional slices. 
Claims 8, 9 and 12-14 recite the limitation “about” when referencing temperatures, which is considered indefinite. The term “about” can be interpreted to mean around or near which means temperatures around the desired value such as 13 degrees Celsius can be considered to be 
Claims 12 and 13 recite the limitation “the temperature difference threshold” in line 1. There is insufficient antecedent basis for this limitation. The applicant does not previously recite a temperature difference threshold. For the purpose of examination it is interpreted that the temperature difference threshold is the same as the maximum temperature difference recited in claim 1. 
Claim 15 recites the limitation “each cross-sectional slice” which is considered indefinite. It is unclear to the examiner how the computer can analyze each cross-sectional slice when it only receives one. 
Claim 15 recites the limitation “the MR frequency” in line 1. There is insufficient antecedent basis for this limitation. The applicant does not previously recite an MR frequency or an MR apparatus that is being utilized. 
Claim 20 recites the limitation “controlling a thermal therapy” which is considered indefinite. It is unclear to the examiner how the system can control a thermal therapy.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pillans (US 20140267769) teaches masking pixels based on their temperature compared to the surrounding pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793